DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3-18 and 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “first predetermined area,” and “second predetermined area,” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-18 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Oi US Pub 2017/0341412 A1 (Oi).
Regarding claim 1, Oi teaches a light guide member rod-like in shape and usable in a static elimination device (30) for eliminating static electricity from a static elimination object with light (FIG. 4), the light guide member including:
a facing surface (32c) that is a surface facing the static elimination object (14) when viewed in cross section and has an invariable protruding shape in a protruding surface shape area as a first predetermined area of at least a part in a longitudinal direction (FIG. 2 and 4); and
a diffused reflection surface (32e) provided at a position on an opposite surface (32d), to the facing surface or a position inside the light guide member within a predetermined distance from (FIG. 4), the opposite surface (32d) in a diffused reflection surface area as a second predetermined area of at least a part in the longitudinal direction (FIG. 4), the second predetermined area being identical to or different from the first predetermined area (FIG. 4),
wherein light that has entered the light guide member through a light entrance portion, has been diffused by the diffused reflection surface (32f), and has reached the protruding surface shape area of the facing surface is refracted to allow the light emitted from the protruding surface shape area to be more approximate to parallel light (i.e., guiding the light in an axial direction, ¶0032-¶0034) than before being refracted over the protruding surface shape area when viewed in cross section (¶0033-¶0036).
Regarding claim 3, Oi teaches he light guide member according to claim 1, which includes a reflection surface (32e) reflecting light that is provided on at least one end face in the longitudinal direction (¶0035-¶0036).
Regarding claim 4, Oi teaches the light guide member according to claim 1, which comprises: 
a reflection member (32e) corresponding to at least the diffused reflection surface (¶0035-¶0037).
Regarding claim 5, Oi teaches the light guide member according to claim 1, which comprises: 
a reflection member (32e) corresponding to at least a part of a side face located between the facing surface and the opposite surface (¶0034).
Regarding claim 6, Oi teaches the light guide member according to claim 1,
wherein a groove (plurality of prism) extending in the longitudinal direction that is opened to the opposite surface is formed at least in the diffused reflection surface area, and
wherein the diffused reflection surface is provided at a bottom of the groove (¶0035).
Regarding claim 7, Oi teaches the light guide member according to claim 6, wherein the bottom of the groove has a linear shape, a protruding shape or a recessed shape when viewed in cross section (¶0035).
Regarding claim 8, Oi teaches the light guide member according to claim 6, wherein a reflection member (32e) corresponding to the diffused reflection surface is disposed at the bottom of the groove adjacently to the diffused reflection surface (FIG. 5).
Regarding claim 9, Oi teaches the light guide member according to claim 6, wherein a reflection member (32e) corresponding to the diffused reflection surface is disposed at a distance from the diffused reflection surface so as to cover the groove (FIG. 5).
Regarding claim 10, Oi teaches the light guide member according to claim 9, wherein the reflection member (32e) corresponding to the diffused reflection surface is also disposed on an inner face of the groove (¶0035).
Regarding claim 11, Oi teaches the light guide member according to claim 1, which includes a first hollow hole (32g) extending from one end to a different end in the longitudinal direction or from the one end in the longitudinal direction to a first intermediate position in the longitudinal direction (FIG. 6),
wherein the diffused reflection surface is provided on an inner wall on a static elimination object side of the first hollow hole (FIG. 6).
Regarding claim 12, Oi teaches the light guide member according to claim 11, wherein the inner wall on the static elimination object side of the first hollow hole has a linear shape, a protruding shape or a recessed shape when viewed in cross section (FIG. 5 and 6).
Regarding claim 13, Oi teaches the light guide member according to claim 11, wherein a second light guide member higher in refractive index than the light guide member is disposed in the first hollow hole (¶0033-¶0035).
Regarding claim 14, Oi teaches the light guide member according to claim 11, which includes one or more second hollow holes (32g) extending from the one end to the different end in the longitudinal direction or from the one end in the longitudinal direction to a second intermediate position in the longitudinal direction(¶0037-¶0040), the second intermediate position being identical to or different from the first intermediate position (FIG. 5-6), wherein the one or more second hollow holes constitute a lens (32g).
Regarding claim 15, Oi teaches a static elimination device comprising:
the light guide member (30) according to claim 1; and
one or more light sources (31) that make light enter the light guide member through one or both of two end faces in the longitudinal direction of the light guide member.
Regarding claim 16, Oi teaches a static elimination device comprising:
the light guide member according to claim 6; and
one or more light sources (31) that make light enter the light guide member through one or both of two end faces in the longitudinal direction of the light guide member.
Regarding claim 17, Oi teaches a static elimination device comprising:
the light guide member according to claim 8; and
one or more light sources (31) that make light enter the groove through one or both of two openings of the groove.
Regarding claim 18, Oi teaches a static elimination device comprising:
the light guide member according to claim 11; and
one or more light sources (31) that make light enter the first hollow' hole through an opening or openings at one or both of two ends in the longitudinal direction of the first hollow hole.
Regarding claim 20, Oi teaches an image forming apparatus, comprising:
a photosensitive drum (14),
a charging device (41) that charges the photosensitive drum, and
a static elimination device (30) that includes the static elimination device including the light guide member (32) according to claim 1 and a light source (31) and eliminates static electricity from the photosensitive drum by irradiating the photosensitive drum with light emitted from the light guide member according to claim 1 after light emitted from the light source is introduced into the light guide member according to claim 1 (¶0031-¶0032), and
wherein the photosensitive drum (14), the charging device (41), and the static elimination device (30) are arranged so that it is possible to avoid that a first region (right side) irradiated with a light emitted by the static elimination device overlaps with a second region (left side) where charged particles form the charging device reach, the first region and the second region each being on a surface of the photosensitive drum (FIG. 2-4).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA L ELEY whose telephone number is (571)272-9793.  The examiner can normally be reached on Monday-Friday 8:30 AM - 5:00 PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Jr. Lindsay can be reached on (571)272-1674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/WALTER L LINDSAY JR/Supervisory Patent Examiner, Art Unit 2852                                                                                                                                                                                                        

/JLE/Examiner, Art Unit 2852